Hnx, J.
1. The petition set forth a cause of action, and the court did not err in overruling the demurrer.
2. There was no error in sustaining the demurrer to the answer, and in striking the same. The answer fails to show that the levy of a tax sufficient to pay the judgment rendered in favor of the petitioner for mandamus against the municipality would exceed the limit of taxation fixed by the charter. Acts 1909, p. 996, sec. 30.
*435No. 3141.
November 15, 1922.
3. It appearing that no issue of fact is raised requiring the intervention of a jury (Civil Code, § 5444; Tarver v. Dalton, 134 Ga. 462 (4), 67 S. E. 929, 29 L. R. A. (N. S.) 183, 20 Ann. Cas. 281), there was no error in granting a mandamus absolute and requiring the defendants to levy and collect a tax sufficient to pay the'judgment obtained against the defendants in favor of the plaintiffs. Dennington v. Roberta, 130 Ga. 494 (61 S. E. 20). Judgment affirmed.

All the Justiees concur.

B. A. Harrison, for plaintiffs in error.
Jones, Parles & Johnston, contra.